—In a negligence action to recover damages for the alleged destruction of property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 10, 1997, which denied his motion denominated as one to restore the case to the trial calendar, but which was, in effect, a motion to reargue his prior motion to restore the case to the calendar.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order denying reargument.
While denominated a motion to restore the case to the trial calendar and characterized by the court as a motion to reargue and/or renew, the plaintiffs motion was actually one to reargue his prior motion to restore the case to the calendar. Consequently, the order denying his motion is not appealable (see, McGill v Polytechnic Univ., 235 AD2d 402; King v Rockaway One Co., 202 AD2d 395). Bracken, J. P., Pizzuto, Altman, Krausman and Lerner, JJ., concur.